DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “mechanically connects …independent of the…” in lines 7-9.  It is not definite as to what it means by fastening independently.  The claimed low speed and high speed connectors are part of the host circuit board.  If the transceiver is attached to the host circuit board, it is not independent form the host circuit board and its components.  Hence it is not clear how the fastening is independent.  For examination purpose, examiner interprets as some fastening mechanism where the claimed connectors are not involved.
Claims 3-21, recites or encompasses similar limitation and are rejected for same reasons as above. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2-4, 17 rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by [US 20090111331 A1].
As per claim 2, Aronson teaches an optical transceiver system (Aronson Fig 6A) comprising:
a host circuit board (Aronson Fig 6A item 500 is receptacle.  Fig 3A item 101 is host PCB for the receptacle side 500);
a low-speed electrical connector mounted to the host circuit board (Aronson Fig 3A item 102, is electrical connector for low speed RJ-45.  See Fig 9 which shows the physical layer circuitry);
a high-speed electrical connector mounted to the host circuit board (Aronson Fig 2A item 103, is electrical connector for high speed 10G “Laserwire”.  See Fig 9 which shows the physical layer circuitry);
an optical transceiver electrically connected to both the high-speed electrical connector and the low-speed electrical connector (Aronson Fig 6A item 1000.  ¶0100 discloses TOSA and ROSA in the connector implying it is an optical transceiver.  Further connection to the receptacle implies that there is an electrical connection via the contacts.  See ¶0100 which discusses E/O conversion); and
Aronson ¶0084 “The receptacle housing 501 also includes holes 505 and 506 to assist in latching either the RJ-45 or the LASERWIRE plug connector in place”, implies mechanical connection of transceiver to the receptacle 500) independent of the high-speed electrical connector and of the low-speed electrical connector (In view of the 112 (b) rejection, the latching of the transceiver to the receptacle 500, using holes 505 and 506 are not dependent on the connectors 102, 103).
As per claim 3, Aronson further teaches wherein the optical transceiver includes a transceiver printed circuit board (Aronson Fig 11B item 1103 is PCB for the connector.  See ¶0100).
As per claim 4, Aronson further teaches wherein the transceiver printed circuit board directly electrically connects the optical transceiver to the high- speed electrical connector and to the low-speed electrical connector (Aronson ¶0100 “the integrated circuit 1104 may include a laser driver, post amplifier, limiting amplifier, trans-impendence amplifier, controller, or any other desirable circuitry. The printed circuit board 1103 communicates electrical signals … will mechanically and electrically interface with the receptacle when the connector is plugged into the receptacle”).
As per claim 17, it is directed to method of using apparatus of claim 1 and all steps are anticipated similar to that discussed above. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5-9, 12-14, 18-20  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aronson as applied to claims 2-3 above, and further in view of Yen [US 20030072137 A1].
As per claim 5-9, Aronson teaches claims 2, 3 as discussed above.  Aronson does not expressly teach wherein the fastener extends through a hole in the transceiver printed circuit board, wherein the fastener is a screw, further comprising a retainer mounted to the host circuit board, wherein the fastener engages with the retainer to secure the optical transceiver to the host circuit board.
Yen, in the same field of optical transceivers, teaches wherein the fastener extends through a hole in the transceiver printed circuit board (Yen Fig 2 items 310, 320 on PCB 3. ¶0028 “(not shown) are extended through the holes 310 of the PCB 3 to threadedly engage with the protruding portions 27 of the base 1.”), wherein the fastener is a screw (Yen ¶0028 “The PCB 3 is then mounted to the base 1. Screws (not shown) are extended through the holes 310 of the PCB 3 to threadedly engage with the protruding portions 27 of the base 1”), further comprising a retainer mounted to the host circuit board (Yen Fig 3 items 27, protruding portions of base 1), wherein the fastener engages with the retainer to secure the optical transceiver to the host circuit board, wherein the fastener is a screw (Yen ¶0028 “The PCB 3 is then mounted to the base 1. Screws (not shown) are extended through the holes 310 of the PCB 3 to threadedly engage with the protruding portions 27 of the base 1” implies screws engage with the protruding portions 27).
At the time of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the apparatus in Aronson by integrating latching and fastening components as in Yen.  The motivation would be to provide fastening and grounding functionality to the apparatus (Yen ¶0009, ¶0028).
As per claims 12, 14 they have limitations similar to claims 5-6 and are rejected for same reason as above over Aronson in view of Yen.   
As per claim 13, Aronson in view of Yen further teaches wherein: the transceiver printed circuit board includes lands that are configured to make direct electrical contact with a high-speed electrical connector and a low-speed electrical connector (Aronson ¶0100 “The printed circuit board 1103 also communicates electrical signals to and from electrical contacts 1106 in electrical interface assembly 1105. Such electrical contacts 1106 will mechanically and electrically interface with the receptacle”. Electrical contacts shown in fig 11 correspond to the claimed lands, and makes direct contact with contacts 103 for electrical communication); and the high-speed and low-speed electrical connectors are mounted to the host circuit board (Aronson Fig 3A).
As per claims 18-20, they are directed to method for using apparatus of claims 7-9 and are rejected for same reasons as above.  

Claims 10-11, 21 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aronson as applied to claim 2, 17 above, and further in view of Brezina [US 20030053768 A1].
As per claims 10-11, 21, Aronson teaches claims 2, 17 as discussed above.  Aronson does not expressly teach wherein the optical transceiver includes a heatsink (); and the fastener is mechanically connected to the heatsink, and wherein the fastener extends through a hole in the heatsink.
Brezina, also in same field of optical transceivers, teaches wherein the optical transceiver includes a heatsink (Brezina Fig 1 item 20); and the fastener is mechanically connected to the heatsink, and wherein the fastener extends through a hole in the heatsink (Brezina ¶0016 “The heat sink 20 may be secured to a customer board (not shown) by passing two screws (not shown) through specified hole locations in the board backside and into heat sink mounting screw locations 23”).
At the time of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the apparatus of Aronson by integrating the heat sink and connections as in Brezina.  The motivation would be to provide a method of cooling an optical transceiver (Brezina ¶0006).

Claims 15-16 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aronson in view of Yen as applied to claim 12 above, and further in view of Brezina [US 20030053768 A1].
As per claims 15-16, Aronson in view of Yen teaches claim 12 as discussed above.  Aronson in view of Yen does not expressly teach a heatsink, and wherein, when the optical engine is connected to the host circuit board, the fastener extends through a hole in the heatsink.
Brezina teaches a heatsink, and wherein, when the optical engine is connected to the host circuit board, the fastener extends through a hole in the heatsink (Brezina Fig 1 item 20, ¶0016 “The heat sink 20 may be secured to a customer board (not shown) by passing two screws (not shown) through specified hole locations in the board backside and into heat sink mounting screw locations 23”.  Here heat sink is part of the transceiver assembly / optical engine).
At the time of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the apparatus of Aronson in view of Yen by integrating the heat sink and connections as in Brezina.  The motivation would be to provide a method of cooling an optical transceiver (Brezina ¶0006).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Oommen Jacob/Primary Examiner, Art Unit 3793